Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  The word “obtained” in element “generating the filtered image composed of the OBTAINED minimum pixel values within the preset window” is capitalized.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-6, 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vranceau, US PG PUB No. 20160301857, (henceforth referred to as Vranceau) in view of Mishra, et. al., US PAT No. 10185892, (henceforth referred to as Mishra).

Regarding Claim 1, Vranceau teaches an image capturing method, comprising: 
acquiring a video frame in a process of capturing an image through a camera [Vranceau, (para. 0037), “image has been acquired with a user-facing camera”]
Vranceau does not expressly disclose:
extracting a target histogram feature based on the video frame
inputting the target histogram feature into an image quality recognition model and outputting an image quality recognition result of the video frame, the image quality recognition model being configured to determine whether an image quality is fuzzy based on the target histogram feature; and
in response to the image quality recognition result indicating a fuzzy image quality, prompting a user to clean the camera.
However, Mishra teaches:
extracting a target histogram feature based on the video frame [Mishra, (col. 6 line 35), “quality of an image may be determined by non-reference measures such as … intensity histograms”.  (col. 6 line 35) Predictive variables known as attributes may be transformed into features … with the process of choosing the most suitable representation being referred to as feature selection, and a set of features ( e.g., predictive variables) being referred to as a vector. The ‘target histogram feature’ is broadly interpreted as feature vector transformed from the intensity histogram.]; 
inputting the target histogram feature into an image quality recognition model and outputting an image quality recognition result of the video frame, the image quality recognition model being configured to determine whether an image quality is fuzzy based on the target histogram feature; and [Mishra, (col. 13, line 16) Descriptor statistics are derived for each of the images ... histogram entropies or the like may be calculated based on pixel data or image data. (col. 15, line 34) The descriptor statistics (derived for each of the images) are provided to trained classifiers as inputs. (col. 15, line 38), and an output in the form of a determination as to whether an imaging device is experiencing any anomalies, e.g., as to an anomaly status of the imaging device … may be returned. The anomalies could be (col. 5, line 51) dust, fingerprints, smudges or other like impediments on the lens.]
in response to the image quality recognition result indicating a fuzzy image quality, prompting a user to clean the camera. [Mishra, (col. 15, line 38), If the imaging device is experiencing an anomaly … the anomaly is identified based on the outputs, and … a trouble ticket is generated for the imaging device. (col. 15, line 56), where the anomaly is a dusty or otherwise fouled lens … maintenance evaluations for cleaning the lens … may be performed].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mishra into the system or method of Vranceau because (Mishra, col. 3, line 8) training a machine learning system or classifier with data regarding defects present in images or imaging data (such as dust 

Regarding Claim 5, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the method according to claim 1, further comprising training the image quality recognition model [Mishra, (fig. 3)] comprising: 
obtaining a plurality of training sample images, each training sample image being labeled with an image quality label [Mishra, (col 8, line 8), a training set comprising imaging data and labeled anomalies may be provided to the classifier]; 
extracting a histogram feature of each training sample image [Mishra, (col. 13, line 16), Descriptor statistics are derived for each of the images ... histogram entropies … may be calculated based on pixel data or image data.]; 
determining an initial image quality recognition model [Mishra, (col. 6, line 48), training a machine learning system or classifier, e.g., … a linear regression model]; 
inputting the histogram feature of each training sample image into the initial image quality recognition model and outputting a predicted value of each training sample image [Mishra, (col. 8, line 8), a training set comprising imaging data and labeled anomalies may be provided to the classifier or other algorithm as inputs and outputs, respectively, in order to train the classifier or other algorithm to recognize the association between the imaging data and the respectively associated anomalies]; 
inputting the predicted value of each training sample image and a value of the image quality label for the training sample image into a pre-constructed target loss function [Mishra, (col. 18, line 61), The linear regression model may have been trained using a training set that fits the model for the purpose of predicting a response value from one or more predictors of the training set, according to one or more statistical or mathematical tools or techniques, including loss functions]; and 
adjusting parameters of the initial image quality recognition model based on a function value of the pre-constructed target loss function to obtain the image quality recognition model [Mishra, (col. 14, line ), If the classifier outputs do not correspond to the test set outputs, ... the system provides additional training to the classifier until it passes a predetermined threshold or predetermined extent].

Regarding Claim 6, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches an image capturing device [Vranceau, (para. 0013), “an image acquisition device”], comprising: 
a processor [Vranceau, (para. 0022), “central processing unit”]; 
a memory configured to store instructions executable by the processor [Vranceau, (para. 0022), “memory”]; 
wherein the processor is configured to perform  limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 6 is rejected for the same reasons as set forth in claim 1, above. 

Regarding Claim 10, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the device [Vranceau, (para. 0013), “an image acquisition device”] claim 5 above. Therefore, claim 10 is rejected for the same reasons as set forth in claim 5, above. 

9.	Regarding Claim 11, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches a non-transitory computer readable storage medium, having at least one instruction stored therein, wherein the at least one instruction is loaded and executed by a processor to realize the image capturing method [Vranceau, (para. 0011), “a non-transient computer readable medium comprising computer executable instructions, which instructions when executed on an image acquisition device, cause the image acquisition device to perform one or both … methods”] comprising of limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 11 is rejected for the same reasons as set forth in claim 1, above.

10.	Regarding Claim 16, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches a mobile phone implementing the method according to claim 1, comprising the camera, a display screen, and a speaker. [Vranceau, (para. 0006), teaches a camera, touch screen and speaker]

11.	Regarding Claim 17, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the mobile phone according to claim 16, wherein the mobile phone [Vranceau, (para. 0006), the invention finds particular utility in smart-phones] is configured to [Vranceau, (para. 0038), teaches that the apparatus signals to a user that a lens for the camera which acquired the image needs to be cleaned. This signal can comprise any … visual warning on the display]

12.	Regarding Claim 18, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the mobile phone according to claim 16, wherein the mobile phone [Vranceau, (para. 0006), the invention finds particular utility in smart-phones] is configured to control a flashlight to flicker at a preset frequency to prompt the user to clean the camera. [Vranceau, (para. 0038), teaches that the apparatus signals to a user that a lens for the camera which acquired the image needs to be cleaned. This signal can comprise any … visual warning.]

13.	Regarding Claim 19, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the mobile phone according to claim 16, wherein the mobile phone [Vranceau, (para. 0006), the invention finds particular utility in smart-phones] is configured to control a vibrating motor to vibrate at a preset frequency to prompt the user to clean the camera. [Vranceau, (para. 0038), teaches that the apparatus signals to a user that a lens for the camera which acquired the image needs to be cleaned. This signal can comprise … an audio warning.]

14.	Regarding Claim 20, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the mobile phone according to claim 16, wherein the mobile phone [Vranceau, (para. 0006), the invention finds particular utility in smart-phones] is configured to display a prompting message on the display screen to prompt the user to clean the camera. [Vranceau, (para. 0038), teaches that the apparatus signals to a user that a lens for the camera which acquired the image needs to be cleaned. This signal can comprise any combination of visual warning on the display.]

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vranceau, US PG PUB No. 20160301857, (henceforth referred to as Vranceau) in view of Mishra, et. al., US PAT No. 10185892, (henceforth referred to as Mishra) and in further view of Phelippeau, et al., US PAT No. 8199215 (henceforth referred to as Phelippeau) and Balasundaram, et. al. US PG PUB No. 20180114068 (henceforth referred to as Balasundaram).

15.	Regarding Claim 2, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the method according to claim 1, wherein the extracting the target histogram feature based on the video frame comprises: 
zooming the video frame to obtain a zoomed image [Vranceau, (fig. 34c and 0039), “The detection may be performed only for the largest detected face region”. The zoomed image is broadly interpreted as a portion of the image where detection is performed]; 
The combination does not expressly disclose:
obtaining a filtered image based on pixel values of each pixel point on three color channels in the zoomed image
However, Phelippeau teaches:
obtaining a filtered image based on pixel values of each pixel point on three color channels in the zoomed image [Phelippeau, (fig 2) shows a sliding window. (fig 3.) shows the process flow for generating a feature vector wherein (col. 4, line 47) the processor  filters the captured image on a pixel by pixel basis (col. 4 line 55) using three color channels (Equation 9) with RGB included in the calculation. (col 6, line 53) the processor outputs a filtered image using the new color vectors at step]; and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Phelippeau into the system or method of Vranceau and Mishra because (Phelippeau, para. 0015) diffused shading effects are usually caused by anomalies which are right on an object's surface. [Phelippeau, para. 0017] Using an adaptive histogram specification stage helps to distinguish diffuse shading from other artifacts. [Phelippeau, para. 0022] Furthermore, the adaptive histogram specification stage strengthens the image details that are helpful to machine learning-based detection.
The combination of Vranceau, Mishra and Phelippeau does not expressly disclose:
extracting the target histogram feature from the filtered image.
However, Balasundaram teaches:
extracting the target histogram feature from the filtered image. [Balasundaram, (para. 0069 and fig. 4, element 430), discusses an analytics system that may use a histogram equalization technique and/or a histogram back projection technique to extract a feature of an object shown in an image].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Balasundaram into the system or method of Vranceau, Mishra and Phelippeau in order to 

16.	Regarding Claim 7, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the device [Vranceau, (para. 0013), “an image acquisition device”] according to claim 6, wherein, the processor is configured to perform  limitations do not read or further define over the limitations of claim 2 above. Therefore, claim 7 is rejected for the same reasons as set forth in claim 2, above. 

17.	Regarding Claim 12, the combination of Vranceau and Mishra teaches its base claim. The combination further teaches the non-transitory computer readable storage medium [Vranceau, (para. 0011), “a non-transient computer readable medium] according to claim 11, wherein, the extracting the target histogram feature based on the video frame comprises limitations do not read or further define over the limitations of claim 2 above. Therefore, claim 12 is rejected for the same reasons as set forth in claim 2, above.

Claims 3-4, 8-9, 13-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vranceau, US PG PUB No. 20160301857, (henceforth referred to as Vranceau) in view of Mishra, et. al., US PAT No. 10185892, (henceforth referred to as Mishra) and in further view of 

18.	Regarding Claim 3, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. 
The combination does not expressly disclose the method according to claim 2, wherein the obtaining the filtered image based on the pixel values of each pixel point on three color channels in the zoomed image comprises: 
obtaining a minimum pixel value from the pixel values of each pixel point on the three color channels 
However, Milanfar teaches:
obtaining a minimum pixel value from the pixel values of each pixel point on the three color channels 
[Milanfar, (para. 0053), the computing device may determine one or more parameters from an image such as (para. 0054) the minimum color value in a localized spatial region of the image. (para. 0054) defined as min(R, G, B), that is, the smallest red, green or blue value over each pixel or collection of neighboring pixels]; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Milanfar  the minimum color value of an image captured by a substantially unobstructed camera is lower than the minimum color value of an image captured by an at least partially obstructed camera. Dirt acts as a diffuser and adds to the color value of each pixel of the image, resulting in a higher minimum color value. 
The combination of Vranceau, Mishra, Philippeau, Balasundaram and Milanfar does not expressly disclose:
generating a minimum-pixel-value image composed of the minimum pixel values of all the pixel points
However, Yamada teaches:
generating a minimum-pixel-value image composed of the minimum pixel values of all the pixel points [Yamada, (para. 0082) the minimum value image generating unit generates a minimum value image on the basis of the information about the pixels that are determined to have a minimum value];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yamada into the system or method of Vranceau, Mishra, Philippeau, Balasundaram and Milanfar in order to improve defect detection because an image generated from minimum pixel values provides better information for detecting an obstructed camera in subsequent image processing steps. (Milanfar, para. 0057) Dirt acts as a diffuser and adds to the color value of each pixel of the image, resulting in a higher minimum color value. 

using a preset window to slide on the minimum-pixel-value image and obtaining the minimum pixel value within the preset window for each sliding
generating the filtered image composed of the obtained minimum pixel values within the preset window.
However, Kounavis teaches:
using a preset window to slide on the minimum-pixel-value image and obtaining the minimum pixel value within the preset window for each sliding [Kounavis, (para. 0016) “Adaptive histogram specification techniques”, (fig. 1 and para. 0032), The input image is received a window is placed on the image. (para. 0018) which includes a pixel. A cumulative distribution function is then computed on the local window around the pixel. A second cumulative distribution is computed on a destination histogram, and the intensity is replaced with the smallest index. The linear histogram has slope values from -1 to 1 corresponding to pixel values 0-255]; and 
generating the filtered image composed of the obtained minimum pixel values within the preset window [Kounavis, (para.0033), This is repeated … for all of the windows to produce an output image].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kounavis into the system or method of Vranceau, Mishra, Philippeau, Balasundaram, Milanfar and Yamada because Kounavis, (para. 0013) anomalies on an object's surface (i.e. smudges) typically result in 

19.	Regarding Claim 4, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. The combination further teaches the method according to claim 2, wherein the extracting the target histogram feature from the filtered image comprises: 
summing up a number of pixel points for each pixel value contained in the filtered image; 
drawing a target histogram corresponding to the filtered image based on each pixel value and the number of pixel points corresponding to the pixel value; and 
extracting the target histogram feature from the target histogram 
[Mishra, (col. 7, line 32), Descriptors may also be calculated based on differences between a pixel and each of its neighbors, as summed over an entire image, which may be used to detect low-clarity images due to layers of dust, water, fingerprints or other impurities on a lens … (col. 7, line 32), Descriptors … may be used to accurately reconstruct intensity distributions, as well as histogram entropy].

20.	Regarding Claim 8, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. The combination further teaches the device [Vranceau, (para. 0013), “an image acquisition device”] according to claim 7, wherein the remaining limitations do not read or further define over the limitations of claim 3 above. Therefore, claim 8 is rejected for the same reasons as set forth in claim 3, above.

21.	Regarding Claim 9, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. The combination further teaches the device [Vranceau, (para. 0013), “an image acquisition device”] according to claim 7, wherein the limitations do not read or further define over the limitations of claim 4 above. Therefore, claim 9 is rejected for the same reasons as set forth in claim 4, above. 

22.	Regarding Claim 13, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. The combination further teaches the non-transitory computer readable storage medium [Vranceau, (para. 0011), “a non-transient computer readable medium] according to claim 12, wherein the remaining limitations do not read or further define over the limitations of claim 3 above. Therefore, claim 13 is rejected for the same reasons as set forth in claim 3, above. 

23.	Regarding Claim 14, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. The combination further teaches the non-transitory computer readable storage medium [Vranceau, (para. 0011), “a non-transient computer readable medium] according to claim 12, wherein the limitations do not read or further define over the limitations claim 4 above. Therefore, claim 14 is rejected for the same reasons as set forth in claim 4, above.  

24.	Regarding Claim 15, the combination of Vranceau, Mishra, Philippeau and Balasundaram teaches its base claim. The combination further teaches the non-transitory computer readable storage medium [Vranceau, (para. 0011), “a non-transient computer readable medium] according to claim 14, wherein the limitations do not read or further define over the limitations of claim 5 above. Therefore, claim 15 is rejected for the same reasons as set forth in claim 5, above. 
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geiss, et. al. (US PG PUB No. 20150163400) teaches a multi-camera device that evaluates different images of the scene to detect when occlusion of a camera's lens has occurred. By doing so, the device may avoid capturing, using, and/or storing images where; e.g., the user has inadvertently covered the camera's lens or otherwise blocked the lens' field of view of the scene with their finger, and thus partially or fully occluded the scene they intended to capture.

26. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666